UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 06-7870



UNITED STATES OF AMERICA,

                                              Petitioner - Appellee,

          versus


PAUL NAGY,

                                            Respondent - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh. W. Earl Britt, Senior
District Judge. (5:98-HC-00951-BR)


Submitted:   July 18, 2007                 Decided:   August 2, 2007


Before WILKINSON and SHEDD, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Paul Nagy, Appellant Pro Se. Michael David Bredenberg, OFFICE OF
THE UNITED STATES ATTORNEY, Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

          Paul Nagy appeals the district court’s order finding that

he continues to satisfy the criteria for commitment set forth at 18

U.S.C. § 4246 (2000) and continuing Nagy’s commitment to the

custody of the Attorney General.      The record reveals that, upon

Nagy’s motion, the district court conducted a hearing pursuant to

18 U.S.C. § 4247(h) (2000). At the hearing, Dr. Corcoran testified

that Nagy still suffered from delusional disorder, prosecutory

type, and that Nagy was not taking antipsychotic medication because

of side effects and Nagy’s refusal to take such medication.     Dr.

Corcoran testified that Nagy’s release in the United States was not

advisable because his release would create a substantial risk of

danger to others or to others’ property.     Following the hearing,

the district court issued an order stating that Nagy continues to

suffer from a mental disease or defect as a result of which his

release would create a substantial risk of bodily injury to another

person or serious damage to property of others.    Accordingly, the

court ordered Nagy’s continued commitment to the custody of the

Attorney General.

          Based on our review of the record, the district court did

not clearly err in its determination.     We accordingly affirm the

decision of the district court.   We deny the motion to expedite and

dispense with oral argument because the facts and legal contentions




                              - 2 -
are adequately presented in the materials before the court and

argument would not aid the decisional process.



                                                      AFFIRMED




                              - 3 -